DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 21-28 are previously or currently cancelled. Claims 1-20 are pending, of which all pending claims are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young Seok Ryu et el. (US 2015/0206573) in view of Ye-Sin Ryu et al. (US 2017/0110206 A1) (hereinafter Ryu73-Ryu06).

Regarding claim 1, Ryu73 teaches, a memory device (Ryu73: ‘memory device 100’ [0039] & [Fig.1]) comprising: a memory cell array comprising a plurality of memory cells(Ryu73: ‘memory cell array’ [0041, 0082]), wherein the memory cell array is divided into multiple regions (Ryu73: ‘memory cell array is divided into multiple regions’ [0041, 0044-0045, 0051]); and ….. configured to perform a parallel bit test (PBT) on the plurality of memory cells  (Ryu73: ‘performs a parallel bit test (PBT) operation’ [0023,0059,0061,0063]), wherein the test controller selects fail data comprising a fail data bit among internal data output from the multiple regions during the PBT (Ryu73: ‘failed data output from failed region/bank’ [abstract, 0004, 0070]), …;Ryu73 does not explicitly disclose, ….. a test controller; and outputs the fail data via a data input/output signal line to the outside of the memory device.  
However, Ryu06 teaches in an analogous art, [0061] Referring to FIG. 1, a memory test system includes a test device 100 and a memory device 200. The test device 100 transmits a control signal including a fail address, a command with instruction to operate the memory device 200, and data DQ. Although not shown, the test device 100 may be included in a memory controller or a piece of test equipment. In this embodiment, the memory device 200 includes a dynamic random access memory (DRAM), which is a type volatile memory. Alternatively, the memory device 200 may include a non-volatile memory, e.g., a magneto-resistive RAM (MRAM), a resistive RAM (RRAM), a phase-change RAM (PRAM), or a NAND flash memory, as examples. In the presently preferred form, the memory device 200 includes a non-volatile storage device 280 including an anti-fuse array. The non-volatile storage device 280 is used to store the fail address. The memory device 200 operates according to the control signal, and transmits the data DQ to the test device 100. [0069] Referring to FIG. 6A, the SOC 1100 includes a CPU 1120, a memory controller 1110, and an interface 1130. The memory controller 1110 includes the test device 100, in this embodiment. The test device 100 includes an ECC engine (and/or BIST unit) 120, a fail address memory (FAM) 110, a control unit, and so on, which are elements of the test device 100 illustrated in FIG. 5. The memory controller 1110 is connected to the CPU 1120 to receive a test command Com from the CPU 1120. The test command Com may be corresponded to a test start command, a test exit command, a command that instructs to start of transmission of a fail address, and a command that instructs and end of the transmission of the fail address. A fail address, a control signal, and data are transmitted to the memory device 200 via the interface 1130 (See also [0067, 0158, 0166-0167, 0213, 0222, 0231]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu73’s teachings of ‘parallel bit test on partial chip’ with Ryu06’s teaching of ‘a test unit performing a test’ to provide a method of operating a semiconductor memory device. Memory cells in a first region of the memory cell array are tested to detect one or more failed cells in the first region, a fail address corresponding to the detected one or more failed cells is determined and the determined fail address is stored in a second region different from the first region, in the memory cell array. By doing so, a semiconductor memory device capable of increasing usability and enhancing performance.

Regarding claim 2, Ryu73-Ryu06 teaches, the memory device of claim 1, wherein the memory cell array is divided into first through fourth regions, and wherein, when at least one data bit among first through fourth internal data output by a corresponding one of the first through fourth regions is output in a logic state that is different from another data bit among the first through fourth internal data, the test controller specifies the at least one data bit as the fail data bit (Ryu73: ‘pass banks and fail banks; logic high and logic low state’ [0041-0053],[Figs. 2-5]).  

Regarding claim 3, Ryu73-Ryu06 teaches, the memory device of claim 2, wherein the test controller comprises: a select signal generator circuit configured to generate a first select signal by performing XOR logic computation on the first internal data and the second internal data, and a second select signal by performing XOR logic computation on the second internal data and the third internal data(Ryu73: ‘using XOR for data comparison’ [0079-80]); and a selector circuit configured to input the first through fourth internal data, and select and output, as an output data, the fail data including the fail data bit among the first through fourth internal data (Ryu73: ‘a selector circuit or multiplexer (MUX)’ [0073-74]).  

Regarding claim 4, Ryu73-Ryu06 teaches, the memory device of claim 3, wherein the selector circuit is configured with a multiplexer, wherein the multiplexer comprises: a first input to which a fourth internal data line is connected; a second input to which a third internal data line is connected; a third input to which a first internal data line is connected; a fourth input to which a second internal data line is connected; a first select signal input to which a first select signal line is connected; a second select signal input to which a second select signal line is connected; and an output configured to output the output data, and wherein the first to fourth internal data lines transmit the first to fourth internal data, respectively, and the first and second select signal lines transmit the first and second select signals, respectively (Ryu73: ‘a selector circuit or multiplexer (MUX)’ [0073-74]).  

Regarding claim 5, Ryu73-Ryu06 teaches, the memory device of claim 2, wherein the test controller outputs a first voltage level to the outside of the memory device via the data input/output signal line, when the fail data bit is not specified among the first through fourth internal data and the fail data is not output, and the first voltage level is a voltage level that does not correspond to either a first logic state of the first through fourth internal data or a second logic state opposite to the first logic state (Ryu06: ‘voltage level’ [0179]).  

Regarding claim 6, Ryu73-Ryu06 teaches, the memory device of claim 5, wherein the first voltage level is an intermediate level between a voltage level of the first logic state and a voltage level of the second logic state  (Ryu73: ‘pass banks and fail banks; logic high and logic low state’ [0041-0053],[Figs. 2-5]).

Regarding claim 7, Ryu73-Ryu06 teaches, the memory device of claim 5, wherein the test controller comprises: a first select signal generator circuit configured to generate a first select signal by performing XOR logic computation on the first internal data and the second internal data, and a second select signal by performing XOR logic computation on the second internal data and the third internal data (Ryu73: ‘using XOR for data comparison’ [0079-80]); a first selector circuit configured to input the first through fourth internal data, and select and output, as a first output data, the fail data including the fail data bit among the first through fourth internal data; a second select signal generator circuit configured to generate a third select signal based on the first through fourth internal data; and a second selector circuit configured to input the first output data and the first voltage level of the first selector circuit, and select and output, as a second output data, one of the first output data and the first voltage level in response to the third select signal (Ryu73: ‘selector circuit or multiplexer (MUX)’ [0073-74]).  

Regarding claim 8, Ryu73-Ryu06 teaches, the memory device of claim 7, wherein the first selector circuit is configured with a first multiplexer, wherein the first multiplexer comprises: a first input to which a fourth internal data line is connected; a second input to which a third internal data line is connected; a third input to which a first internal data line is connected; a fourth input to which a second internal data line is connected; a first select signal input to which a first select signal line is connected; a second select signal input to which a second select signal line is connected; and an output configured to output the first output data, and wherein the first to fourth internal data lines transmit the first to fourth internal data, respectively, and the first and second select signal lines transmit the first and second select signals, respectively  (Ryu73: ‘selector circuit or multiplexer (MUX) with multiple inputs to select a signal’ [0073-74]).

Regarding claim 9, Ryu73-Ryu06 teaches, the memory device of claim 7, wherein the second select signal generator circuit comprises: a first XOR logic circuit configured to receive the first internal data and the second internal data; a second XOR logic circuit configured to receive the third internal data and the fourth internal data; a first XNOR logic circuit configured to receive the first internal data and the third internal data; a second XNOR logic circuit configured to receive the second internal data and the fourth internal data; and an AND logic circuit configured to receive an output of the first XOR logic circuit, an output of the second XOR logic circuit, an output of the first XNOR logic circuit, and an output of the second XNOR logic circuit, and output the third select signal (Ryu73: ‘using XOR logic for data comparison’ [0079-80]).  

Regarding claim 10, Ryu73-Ryu06 teaches, the memory device of claim 7, wherein the second selector circuit is configured with a second multiplexer, wherein the second multiplexer comprises: a first input to which a first output data line of the first selector circuit is connected; a second input to which a first voltage level line is connected; a third select signal input to which a third select signal line is connected; and an output configured to output the second output data, and wherein the first output data line transmits the first output data, the first voltage level line transmits the first voltage level, and the third select signal line transmits the third select signal(Ryu73: ‘a selector circuit or multiplexer (MUX) with multiple inputs to select a signal’ [0073-74]).
.  
Regarding claim 11, Ryu73 teaches, a memory system (Ryu73: ‘memory system’ [0114]) comprising: a plurality of memory devices coupled to a printed circuit board (Ryu73: ‘plurality of memory devices mounted on a printed circuit board (PCB)’ [0114, 0009-0010]), and each comprising a memory cell array comprising a plurality of memory cells and …… (Ryu73: ‘memory cell array’ [0041, 0082]), wherein the memory cell array is divided into multiple regions (Ryu73: ‘memory cell array is divided into multiple regions’ [0041, 0044-0045, 0051]); and a memory controller configured to control the plurality of memory devices (Ryu73: ‘memory controller controls memory device’ [0085, 0092]), and comprising an error correction code (ECC) engine configured to correct and detect an error of data read from the plurality of memory devices (Ryu73: ‘ECC block 820 to detect and correct an error’ [0112-113] & [Fig. 13, block 820]), wherein, in each of the plurality of memory devices, the test controller performs a parallel bit test (PBT) (Ryu73: ‘performs a parallel bit test (PBT) operation’ [0023,0059,0061,0063]) on the multiple regions of the memory cell array (Ryu73: ‘multiple regions/banks’ [0045, 0052, 0066]), selects fail data comprising a fail data bit among internal data output from the multiple regions during the PBT (Ryu73: ‘failed data output from failed region/bank’ [abstract, 0004, 0070]), and …….; the memory controller corrects the fail data bit of the fail data by using the ECC engine  (Ryu73: ‘ECC block 820 to detect and correct an error’ [0112-113] & [Fig. 13, block 820]).  
Ryu73 does not explicitly disclose, ….. a test controller; outputs the fail data to the memory controller via a data input/output signal line, and 
However, Ryu206 teaches in an analogous art, [0061] Referring to FIG. 1, a memory test system includes a test device 100 and a memory device 200. The test device 100 transmits a control signal including a fail address, a command with instruction to operate the memory device 200, and data DQ. Although not shown, the test device 100 may be included in a memory controller or a piece of test equipment. In this embodiment, the memory device 200 includes a dynamic random access memory (DRAM), which is a type volatile memory. Alternatively, the memory device 200 may include a non-volatile memory, e.g., a magneto-resistive RAM (MRAM), a resistive RAM (RRAM), a phase-change RAM (PRAM), or a NAND flash memory, as examples. In the presently preferred form, the memory device 200 includes a non-volatile storage device 280 including an anti-fuse array. The non-volatile storage device 280 is used to store the fail address. The memory device 200 operates according to the control signal, and transmits the data DQ to the test device 100. [0069] Referring to FIG. 6A, the SOC 1100 includes a CPU 1120, a memory controller 1110, and an interface 1130. The memory controller 1110 includes the test device 100, in this embodiment. The test device 100 includes an ECC engine (and/or BIST unit) 120, a fail address memory (FAM) 110, a control unit, and so on, which are elements of the test device 100 illustrated in FIG. 5. The memory controller 1110 is connected to the CPU 1120 to receive a test command Com from the CPU 1120. The test command Com may be corresponded to a test start command, a test exit command, a command that instructs to start of transmission of a fail address, and a command that instructs and end of the transmission of the fail address. A fail address, a control signal, and data are transmitted to the memory device 200 via the interface 1130 (See also [0067, 0158, 0166-0167, 0213, 0222, 0231]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu73’s teachings of ‘parallel bit test on partial chip’ with Ryu06’s teaching of ‘a test unit performing a test’ to provide a method of operating a semiconductor memory device. Memory cells in a first region of the memory cell array are tested to detect one or more failed cells in the first region, a fail address corresponding to the detected one or more failed cells is determined and the determined fail address is stored in a second region different from the first region, in the memory cell array. By doing so, a semiconductor memory device capable of increasing usability and enhancing performance.

Regarding claim 12, Ryu73-Ryu06 teaches, the memory system of claim 11, wherein the ECC engine generates an ECC codeword for correcting the fail data bit, and the ECC codeword is written to memory cells comprising a fail memory cell comprising the fail data bit (Ryu06: ‘ECC Engine to detect and correct fail bit’ [0062, 0064, 0066-0067]).  

Regarding claim 13, Ryu73-Ryu06 teaches, the memory system of claim 11, wherein the memory cell array is divided into first through fourth regions, and wherein, when at least one data bit among first through fourth internal data output by a corresponding one of the first through fourth regions is output in a logic state that is different from another data bit among the first through fourth internal data, the test controller specifies the at least one data bit as the fail data bit (Ryu73: ‘memory cell array is divided into plurality of regions/banks/sub-regions; pass banks and fail banks; logic high and logic low state’ [0041-0053],[Figs. 2-5]).  

Regarding claim 14, Ryu73-Ryu06 teaches, the memory system of claim 12, wherein the test controller outputs a first voltage level to the memory controller via the data input/output signal line, when the fail data bit is not specified among the first through fourth internal data and the fail data is not output, and the first voltage level is a voltage level that does not correspond to either a first logic state of the first through fourth internal data or a second logic state opposite to the first logic state (Ryu06: ‘voltage level’ [0179]).    

Regarding claim 15, Ryu73-Ryu06 teaches, the memory system of claim 14, wherein the first voltage level is an intermediate level between a voltage level of the first logic state and a voltage level of the second logic state (Ryu73: ‘pass banks and fail banks; logic high and logic low state’ [0041-0053],[Figs. 2-5]).   

Regarding claim 16, Ryu73-Ryu06 teaches, the memory system of claim 11, wherein the plurality of memory devices coupled to the printed circuit board comprise a memory module (Ryu73: ‘memory module may include a printed circuit board (PCB)’ [0009-10]), and the memory module is implemented with any one of an un-buffered dual in-line memory module (DIMM) (UDIMM), a registered DIMM (RDIMM), a load reduced DIMM (LRDIMM), a fully buffered DIMM (FBDIMM), or a small outline DIMM (SODIMM) (Ryu73: ‘the implementation of the memory module’ [0115]).  

Regarding claim 17, Ryu73 teaches, an operating method of a memory system comprising a memory device (Ryu73: ‘memory device 100’ [0039] & [Fig.1]) and a memory controller (Ryu73: ‘memory controller’ [0012-13, 0055,0085,0087] & [Fig.1]), wherein the memory device includes a memory cell array (Ryu73: ‘memory cell array’ [0041, 0082]) and the memory controller includes an error correction code (ECC) engine configured to correct and detect an error of data read from the memory device (Ryu73: ‘ECC block 820 to detect and correct an error’ [0112-113] & [Fig. 13, block 820]), the operating method comprising: dividing, in the memory device, a plurality of memory cells of the memory cell array (Ryu73: ‘memory cell array’ [0041, 0082]) into multiple regions (Ryu73: ‘memory cell array is divided into multiple regions’ [0041, 0044-0045, 0051]); performing, in the memory device, a parallel bit test (PBT) for the multiple regions (Ryu73: ‘performs a parallel bit test (PBT) operation’ [0023,0059,0061,0063]); selecting, in the memory device, fail data comprising a fail data bit among internal data output from the multiple regions during the PBT (Ryu73: ‘failed data from failed region/bank’ [abstract, 0004, 0070]); …….. ; correcting, in the memory controller, the fail data bit of the fail data by using the ECC engine  (Ryu73: ‘ECC block 820 to detect and correct an error’ [0112-113] & [Fig. 13, block 820]).  

Ryu73 does not explicitly disclose, outputting, by the memory device, the fail data comprising the fail data bit to the memory controller via a data input/output signal line; However, Ryu06 teaches in an analogous art, [0061] Referring to FIG. 1, a memory test system includes a test device 100 and a memory device 200. The test device 100 transmits a control signal including a fail address, a command with instruction to operate the memory device 200, and data DQ. Although not shown, the test device 100 may be included in a memory controller or a piece of test equipment. In this embodiment, the memory device 200 includes a dynamic random access memory (DRAM), which is a type volatile memory. Alternatively, the memory device 200 may include a non-volatile memory, e.g., a magneto-resistive RAM (MRAM), a resistive RAM (RRAM), a phase-change RAM (PRAM), or a NAND flash memory, as examples. In the presently preferred form, the memory device 200 includes a non-volatile storage device 280 including an anti-fuse array. The non-volatile storage device 280 is used to store the fail address. The memory device 200 operates according to the control signal, and transmits the data DQ to the test device 100. [0069] Referring to FIG. 6A, the SOC 1100 includes a CPU 1120, a memory controller 1110, and an interface 1130. The memory controller 1110 includes the test device 100, in this embodiment. The test device 100 includes an ECC engine (and/or BIST unit) 120, a fail address memory (FAM) 110, a control unit, and so on, which are elements of the test device 100 illustrated in FIG. 5. The memory controller 1110 is connected to the CPU 1120 to receive a test command Com from the CPU 1120. The test command Com may be corresponded to a test start command, a test exit command, a command that instructs to start of transmission of a fail address, and a command that instructs and end of the transmission of the fail address. A fail address, a control signal, and data are transmitted to the memory device 200 via the interface 1130 (See also [0067, 0158, 0166-0167, 0213, 0222, 0231]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ryu73’s teachings of ‘parallel bit test on partial chip’ with Ryu06’s teaching of ‘a test unit performing a test’ to provide a method of operating a semiconductor memory device. Memory cells in a first region of the memory cell array are tested to detect one or more failed cells in the first region, a fail address corresponding to the detected one or more failed cells is determined and the determined fail address is stored in a second region different from the first region, in the memory cell array. By doing so, a semiconductor memory device capable of increasing usability and enhancing performance.

Regarding claim 18, Ryu73-Ryu06 teaches, the operating method of claim 17, further comprising: generating, in the ECC engine, an ECC codeword for correcting the fail data bit of the fail data; transmitting, by the memory controller, the ECC codeword to the memory device; and writing, in the memory device, the ECC codeword to memory cells comprising a fail memory cell comprising the fail data bit (Ryu06: ‘ECC Engine to detect and correct fail bit’ [0062, 0064, 0066-0067]).  

Regarding claim 19, Ryu73-Ryu06 teaches, the operating method of claim 17, wherein the selecting of the fail data comprising the fail data bit among the internal data output from the multiple regions during the PBT comprises specifying at least one data bit as the fail data bit when the at least one data bit among the internal data output from the multiple regions is output in a logic state that is different from another data bit among the internal data (Ryu73: ‘pass banks and fail banks; logic high and logic low state’ [0041-0053],[Figs. 2-5]).  

Regarding claim 20, Ryu73-Ryu06 teaches, the operating method of claim 19, further comprising loading a first voltage level on the data input/output signal line and outputting the loaded first voltage level to the memory controller when the fail data bit is not specified among the internal data and the fail data is not output, wherein the first voltage level is a voltage level that does not correspond to a first logic state of the internal data output from the multiple regions or a second logic state opposite to the first logic state  (Ryu06: ‘voltage level’ [0179]). 

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Byun et al. (US 2007/0288812 A1) teaches a semiconductor memory device performs a parallel bit test on a plurality of memory blocks by writing test pattern data into the plurality of memory blocks, outputting two bits from each memory block in parallel and comparing the two bits output from each memory block with each other in a first test mode, and outputting two bits from respectively different memory blocks and comparing the two bits output from the respectively different memory blocks with each other in a second test mode.
Park et al. (US 2008/0082870 A1) teaches a parallel bit test device and method using error correcting code. The parallel bit test device may include an error detecting and correcting unit configured to count the number of fail bits in an m-bit data signal, for example, by comparing bits of the m-bit data signal with corresponding bits of expected data, where m is a positive integer, and to output correction signals. The error detecting and correcting unit may be further configured to perform at least one logic operation on a correction control signal and comparison signals. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112